Notice of Non-Responsive Amendment
Newly submitted claims 25-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1-20 were previously examined and directed towards a knotted suture anchor, as shown in Figures 1, 2, 5-10 (see originally filed claim 14) that passes through the soft anchor at least four times (see claim 1, as amended on 11/23/2021), as shown in Figures 5-10. 
New claims 25-44 are directed towards the embodiment of Figures 14-21 which require a knotless suture with a shuttle extending through a splice in claims 25 and 40. This is confirmed by Applicant on page 5 of the 5/3/2022 response. 
The knotted suture in originally filed claims 1-20 is mutually exclusive of the knotless suture recited in new claims 25-44. In addition, the species are not obvious variants of each other based on the current record. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 3 May 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
The remaining claims are not readable on the elected invention because originally filed claims 1-20 were directed towards a different embodiment of the invention. In particular, claims 1-20 were previously examined and directed towards a knotted suture anchor, as shown in Figures 1, 2, 5-10 (see originally filed claim 14) that passes through the soft anchor at least four times (see claim 1, as amended on 11/23/2021), as shown in Figures 5-10. 
New claims 25-44 are directed towards the embodiment of Figures 14-21 which require a knotless suture with a shuttle extending through a splice in claims 25 and 40. This is confirmed by Applicant on page 5 of the 5/3/2022 response. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        1 August 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771